By the Court. —
Lumpkin, J.
delivering the opinion.
In Taylor and Gay, (20 Ga. Rep. 77) this Court held that a certiorari would lie from the decision of the Justices, in a forcible entry and detainer proceeding. We then thought however, that a Court of Justices, extemporized to try such cases, was not a Justices Court proper, but, in the language of the Constitution, an Inferior Judicatory. And that, consequently, the certiorari should not be brought under the act of 1850.
In the case before us, every thing ivas done, except obtaining the previous mandate of the Court, for the writ of certiorari to issue. The answers of the Justices were in, and all the facts before the Court; and we hold, therefore, that the motion to amend should have been allowed.
Judgment reversed.